DETAILED ACTION

Information Disclosure Statement
The reference cited within the IDS document submitted on December 9, 2021 has been considered.

Claim Objections
Claims 9-13 are objected to because of the following informalities:  
Claims 9-13 were withdrawn without traverse by the applicant.  The status identifier for each claim should be “withdrawn” instead of “original” to indicate the proper status of each of these claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2018/0076157 A1, hereinafter referred to as ‘Hsu-2018’).
As to claim 7, Hsu-2018 teaches a method comprising: 
coupling an integrated routing layer (114) to a number of dies (106) to form a number of fan out batch process carrier level semiconductor devices on a fan out batch 
singulating the fan out batch process carrier level semiconductor devices from the fan out batch process carrier (see figure 1G); and 
coupling a molded routing layer (204) to one or more of the fan out batch process carrier level semiconductor devices (100), wherein the molded routing layer extends to a second width wider than the first width (see figures 2A-2F).
As to claim 8, Hsu-2018 teaches coupling the integrated routing layer (114) to the number of dies (106) to form the number of fan out batch process carrier level semiconductor devices includes coupling an integrated routing layer to a number of dies to form a number of fan out wafer level semiconductor devices (see figures 1A-1F).
//
Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2019/0057931 A1, hereinafter referred to as ‘Hsu-2019’).
As to claim 7, Hsu-2019 teaches a method comprising: 
coupling an integrated routing layer (855) to a number of dies (210, 220) to form a number of fan out batch process carrier level semiconductor devices on a fan out batch process carrier (T1) to a first width wider than each die in the number of dies (see figures 8-11); 
singulating the fan out batch process carrier level semiconductor devices from the fan out batch process carrier (see figure 12); and 

As to claim 8, Hsu-2019 teaches coupling the integrated routing layer (855) to the number of dies (210, 220) to form the number of fan out batch process carrier level semiconductor devices includes coupling an integrated routing layer to a number of dies to form a number of fan out wafer level semiconductor devices (see figures 8-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu-2018 in view of Lin et al. (US 2015/0179616 A1, hereinafter referred to as ‘Lin’).
As to claim 1, Hsu-2018 teaches a method, comprising:
coupling an integrated routing layer (114) to a number of dies (106) to form a number of fan out wafer level semiconductor devices on a fan out wafer to a first width wider than each die in the number of dies (see figures 1A-1F); 

coupling a molded routing layer (204) to fan out wafer level semiconductor devices (100), wherein the molded routing layer extends to a second width wider than the first width (see figures 2A-2F). 
Hsu-2018 does not explicitly teach testing each fan out wafer level semiconductor device for functionality.  
However, Lin teaches a related process, as noted in figures 2a-3i, which includes testing semiconductor devices for functionality (see figure 2c and paragraphs 0053-0054).
It would have been obvious to a person of ordinary skill in the art, at the time of filing of the invention, to modify the method of Hsu-2018 with electrical testing/inspection as taught by Lin, so as to ensure that only valid/functional devices are utilized in further processing steps to make functional/reliable end-product devices.
As to claim 2, Hsu-2018 teaches coupling the molded routing layer to functional fan out wafer level semiconductor devices includes soldering the molded routing layer to functional fan out wafer level semiconductor devices (see figures 2A-2B and paragraphs 0028-0029).  
As to claim 3, Hsu-2018 teaches encapsulating the functional fan out wafer level semiconductor devices to a width that extends laterally to the same width as the molded routing layer (see figures 2C-2F).
claims 4, 5, and 6, Hsu-2018 teaches exposing a backside of the dies by grinding a backside of the die in the functional fan out wafer level semiconductor devices and etching a ground surface of the die in the functional fan out wafer level semiconductor devices (not shown in figures, described in paragraph 0030).  
As to claim 14, Hsu-2018 teaches a method, comprising: 
coupling an integrated routing layer (114) to a number of dies (106) to form a number of fan out batch process carrier level semiconductor devices on a fan out batch process carrier (108) to a first width wider than each die in the number of dies (see figures 1A-1F); 
singulating the fan out batch process carrier level semiconductor devices from the fan out batch process carrier (see figure 1G); 
coupling a molded routing layer (204) to fan out batch process carrier level semiconductor devices (100), wherein the molded routing layer extends to a second width wider than the first width (see figures 2A-2F). 
Hsu-2018 does not explicitly teach testing each fan out batch process carrier level semiconductor device for functionality.
However, Lin teaches a related process, as noted in figures 2a-3i, which includes testing semiconductor devices for functionality (see figure 2c and paragraphs 0053-0054).
It would have been obvious to a person of ordinary skill in the art, at the time of filing of the invention, to modify the method of Hsu-2018 with electrical 
As to claim 15, Hsu-2018 teaches coupling the molded routing layer to functional fan out batch process carrier level semiconductor devices includes soldering the molded routing layer to functional fan out batch process carrier level semiconductor devices (see figures 2A-2B and paragraphs 0028-0029).
As to claim 16, Hsu-2018 teaches encapsulating the functional fan out batch process carrier level semiconductor devices to a width that extends laterally to the same width as the molded routing layer (see figures 2C-2F).
As to claims 17, 18, and 19, Hsu-2018 teaches exposing a backside of the dies by grinding a backside of the die in the functional fan out wafer level semiconductor devices and etching a ground surface of the die in the functional fan out wafer level semiconductor devices (not shown in figures, described in paragraph 0030).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812